May 22, 2012




                                     JUDGMENT

                       The Fourteenth Court of Appeals
                               RITA LEMONS, Appellant

NO. 14-10-00945-CV                        V.

                      OPTIMUM BONUS TEXAS, INC., Appellee
                            ____________________



       This cause, an appeal from the judgment in favor of appellee, Optimum Bonus
Texas, Inc., signed October 3, 2010, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of the
court below AFFIRMED.

       We order appellant, Rita Lemons, to pay all costs incurred in this appeal. We
further order this decision certified below for observance.